Opinion by
Keefe, J.
It was established at the trial that the drums in question were in bad condition at the time of importation and holes in same had been plugged with rags on the inside, that they were badly bent in handling, and that in removing the contents the heads of the drums were chopped off. It was further testified that the drums were, not capable of use again as drums and had no commercial value. From the testimony presented and following Foster v. United States (T. D. 47922) it was held that the metal drums in question are entitled to free entry as the usual containers of duty-free merchandise.